1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT
9                     EASTERN DISTRICT OF CALIFORNIA
10
                               ----oo0oo----
11

12   GUILLERMO BONILLA-CHIRINOS      No. 2:15-cv-2564 WBS EFB
     and SANDRA HERNANDEZ,
13   individually and as guardians   ORDER
     ad litem of J.B., a minor,
14
                 Plaintiffs,
15
         v.
16
     CITY OF WEST SACRAMENTO and
17   police officers KENNETH
     FELLOWS, MICHELLE TATE,
18   ANTHONY HERRERA, THOMAS
     MAGGIANO, JENNIFER GRILLAT,
19   ERIC ANGLE, MATTHEW LUIZ, and
     DAVID STALLIONS, in their
20   individual and official
     capacities,
21
                 Defendants.
22

23

24                             ----oo0oo----

25            After a discussion with the parties at a status

26   conference held on October 28, 2019, the trial in this case is

27   RESET for February 19, 2020 at 9:00 a.m.   The pretrial conference

28   shall be held on January 6, 2020 at 1:30 p.m.    The parties shall
                                     1
1    submit revised pretrial statements in accordance with Local Rules

2    281 and 282 and the instructions in the court’s original Status

3    (Pretrial Scheduling) Order (Docket No. 11).     Plaintiffs’ revised

4    pretrial statement shall be filed by December 23, 2019, and

5    defendants’ revised pretrial statement shall be filed by December

6    30, 2019.

7                A settlement conference is set before Magistrate Judge

8    Carolyn K. Delaney on January 14, 2020 at 9:30 a.m.     Each party

9    is ordered to have a principal with full settlement authority

10   present at the settlement conference or to be fully authorized to

11   settle the matter on any terms.     No later than 12:00 p.m. on

12   January 7, 2020, counsel for each party shall submit a

13   Confidential Settlement Conference Statement via email to

14   CKDorders@caed.uscourts.gov.    The parties may agree, or not, to

15   serve each other with the Confidential Settlement Conference

16   Statements.    The Confidential Settlement Conference Statements

17   shall not be filed with the clerk and shall not otherwise be

18   disclosed to the trial judge.     However, each party shall e-file a

19   one-page document entitled “Notice of Submission of Confidential

20   Settlement Conference Statement.”
21               IT IS SO ORDERED.

22   Dated:   October 29, 2019

23

24

25

26
27

28
                                        2
